UNITED STATES DISTRICT COURT
, SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT INA CRIMINAL CASE
yy, (For Offenses Committed On or After November 1, 1987}
Reynaldo Perea-Basurto . Case Number: 3:19-mj-22380

 

David R. ‘Sil dorf

Defendant's Attorney

 

 

REGISTRATION NO. 85789298

THE DEFENDANT:
pleaded guilty to count(s) 1 of Complaint

 

 

 

 

. oT a SF ALT
CL] was found guilty to count(s) ait

 

after a plea of not guilty. |
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

Title & Section Nature of Offense Count Number(s)
831325 ILLEGAL ENTRY. (Misdemeanor) 1
LI The defendant has been found not guilty on count(s) | _
CL) Count(s) - . _. dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be °
imprisoned for a term of:

 

a TIME SERVED ee a days

Assessment: $10 WAIVED Fine: WAIVED |

I Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal,

CL] Court recommends defendant be deported/removed with relative, charged in case

 

 

IT {8S ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and -
United States Attorney of any material change in thé defendant's economic circumstances.

Wednesday, June 12, 2019
Date of Imposition of Sentence

“ Yo
Received SO

DUSM Oo | HONORABIE ROBERT N. BLOCK
: | UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy — | | | 3:19-mj-22380

|

rou. Ob .
" AO 245B (Rev, 62/08/2019) Judgment in a Criminal Petty Case (Modified) : Page 1 of 1 [
